       Case 1:18-cv-07692-PGG Document 77-1 Filed 02/06/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_______________________________________________
 MUTINTA MICHELO, KATHERINE SEAMAN,                    )
 MARY RE SEAMAN, and SANDRA TABAR,                     )
 individually and on behalf of all others similarly    )
 situated,                                             )
                                                       )
                                       Plaintiffs,     )
                                                       ) No. 18-cv-1781 (PGG)
                       v.                              )
                                                       )
NATIONAL COLLEGIATE STUDENT LOAN                       )
TRUST 2007-2; NATIONAL COLLEGIATE                      )
STUDENT LOAN TRUST 2007-3;                             )
TRANSWORLD SYSTEMS, INC., in its own right and         )
as successor to NCO FINANCIAL SYSTEMS, INC.;           )
EGS FINANCIAL CARE INC., formerly known as             )
NCO FINANCIAL SYSTEMS, INC.; and                       )
FORSTER & GARBUS LLP,                                  )
                                                       )
                                         Defendants.   )
CHRISTINA BIFULCO, FRANCIS BUTRY,                      )
and CORI FRAUENHOFER, individually and on              )
behalf of all others similarly situated,               )
                                                       )
                                       Plaintiffs,     )
                                                       )
                       v.                              ) No. 18-cv-7692 (PGG)
                                                       )
NATIONAL COLLEGIATE STUDENT LOAN                       )
TRUST 2004-2; NATIONAL COLLEGIATE                      )
STUDENT LOAN TRUST 2006-4;                             )
TRANSWORLD SYSTEMS, INC., in its own right and         )
as successor to NCO FINANCIAL SYSTEMS, INC.;           )
EGS FINANCIAL CARE INC., formerly known as             )
NCO FINANCIAL SYSTEMS, INC.; and                       )
FORSTER & GARBUS LLP,                                  )
                                                       )
                                       Defendants.     )

               STIPULATION AND [PROPOSED] ORDER
   REGARDING CONFIDENTIALITY AGREEMENT AND PROTECTIVE ORDER
        Case 1:18-cv-07692-PGG Document 77-1 Filed 02/06/20 Page 2 of 5



       WHEREAS, on April 30, 2019, the Court entered a Stipulated Confidentiality Agreement

and Protective Order (the “Protective Order”) (Michelo ECF No. 92; Bifulco ECF No. 48) in the

above-captioned actions;

       WHEREAS, in October and November of 2019, Plaintiffs in the above-captioned actions

served subpoenas on non-parties VCG Securities, LLC, VCG Owners Trust, and Pathmark

Associates LLC (the “Subpoenas”);

       WHEREAS, Rule 45 of the Federal Rules of Civil Procedure requires that “[a] party or

attorney responsible for issuing and serving a subpoena must take reasonable steps to avoid

imposing undue burden or expense on a person subject to the subpoena;”

       WHEREAS, the non-parties that have received the Subpoenas (the “Responding Non-

Parties”) are preparing to make a voluminous production and have indicated that the documents

requested by the Subpoenas contain information that can be designated as “Confidential” under

the terms of the Protective Order;

       WHEREAS, Plaintiffs agree to provide the Parties to this action with copies of all

documents produced in response to the Subpoenas within twenty-four (24) hours of Plaintiffs’

receipt of such documents from the Responding Non-Parties, barring unforeseen circumstances

including technical problems with file-sharing, in which event Plaintiffs will provide immediate

notice of any such issues within that twenty-four (24) hour period and will provide such copies

as soon as feasible;

       WHEREAS, the Responding Non-Parties have requested certain accommodations that

will allow the Responding Non-Parties to make their productions more promptly and at a

substantially decreased cost;




                                                2
        Case 1:18-cv-07692-PGG Document 77-1 Filed 02/06/20 Page 3 of 5



        WHEREAS, the Responding Non-Parties have represented that if a Party to this action

notifies the Responding Non-Parties of a need to file or use a redacted public version of a

specific document, or up to 25 specific documents, that the Responding Non-Parties have

designated as confidential, the Responding Non-Parties will provide a redacted public version of

such document or documents, in accordance with Paragraph 3 of the Protective Order, within

five (5) business days of such notification, and that if a Party to this action notifies the

Responding Non-Parties of a need to file or use a redacted public version of any additional

specific documents, exceeding 25 documents, the Responding Non-Parties will provide the

redacted public versions of those additional requested documents within twenty (20) days of

such notification;

        WHEREAS, the Parties to this action agree that the terms of this Stipulation are binding

on all Parties hereto upon execution of the Stipulation;

        IT IS HEREBY ORDERED that:

        1.      The Responding Non-Parties may designate a document as Confidential pursuant

to the terms of the Protective Order by stamping or clearly marking the document as

“Confidential”: (a) without providing a redacted public version of such document or documents

in accordance with Paragraph 3 of the Protective Order, (b) unless or until a Party notifies the

Responding Non-Parties that such a version is needed for a reasonably limited number of

specific documents.




                                                   3
       Case 1:18-cv-07692-PGG Document 77-1 Filed 02/06/20 Page 4 of 5




Dated: February 6, 2020
                                          FRANK LLP

                                          By:    /s/ Gregory A. Frank
                                          Gregory A. Frank
                                          Marvin L. Frank
                                          Asher Hawkins
                                          370 Lexington Avenue, Suite 1706
                                          New York, NY 10017
                                          Telephone: (212) 682-1853

                                          Attorneys for Plaintiffs

                                          LOCKE LORD LLP

                                          By:    /s/ Gregory T. Casamento
                                          Gregory T. Casamento
                                          R. James DeRose, III
                                          Brookfield Place, 20th Floor
                                          200 Vesey Street
                                          New York, NY 10281
                                          Telephone: (212) 415-8600

                                          J. Matthew Goodin
                                          111 South Wacker Drive
                                          Suite 4100
                                          Chicago, IL 60606
                                          Telephone: (312) 443-0700

                                          Attorneys for Nat'l Collegiate Student Loan
                                          Trust 2004-2, Nat'l Collegiate Student Loan
                                          Trust 2006-4, Nat 'l Collegiate Student Loan
                                          Trust 2007-2, and Nat'l Collegiate Student
                                          Loan Trust 2007-3




                                      4
         Case 1:18-cv-07692-PGG Document 77-1 Filed 02/06/20 Page 5 of 5



                                            SESSIONS, FISHMAN NATHAN &
                                            ISRAEL LLC

                                            By:   /s/ Morgan I. Marcus
                                            Morgan Ian Marcus
                                            141 W. Jackson Boulevard, Suite 3550
                                            Chicago, Illinois 60604
                                            Telephone: (312) 578-0985

                                            Attorneys for EGS Financial Care, Inc. and
                                            Transworld Systems, Inc.

                                            RIVKIN RADLER LLP

                                            By:    /s/ Carol A. Lastorino
                                            Carol A. Lastorino
                                            Amanda Rae Griner
                                            926 Rexcorp Plaza
                                            Uniondale, New York 11556
                                            Telephone: (516) 357-3101

                                            Attorneys for Forster & Garbus LLP




Dated:

                                            Paul G. Gardephe
                                            United States District Judge




                                        5
